DETAILED ACTION
Status of Application
Claims 18 and 19 are new; claim 18 is ultimately dependent upon withdrawn claim 4 and claim 19 is dependent upon examined claim 1.  Thus claims 1-19 are pending; Claims 4-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-3, 16-17 and 19 are subject to examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (1962, cited on IDS).
2SCN- ions (See Experimental and Discussion), which does not possess hypothiocyanite ions (SCN-).  
The claims are deemed product by process claims and thus the manner by which the product is made is immaterial if the products produced by different products are one and the same (See MPEP 2113).
With regard to the composition being “stable”, the specification defines this term that the product/composition only slightly loses its properties over time.  Thus, the length of “time” can broadly but reasonably be interpreted as any length of time, e.g. a second or hours or month(s) or year(s), etc.  
Regarding claim 19, said ion was isolated for analysis (see Figure 4) and as such, it does not contain other elements.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (1962, cited on IDS) and state it is improper to conclude the products produced by a different process are the same.  This is because Lewis’s composition is made by a different method of chemically oxidizing a mixture of iodine and thiocyanate and the SCN- concentration is directly depends on the high concentration of HSCN and the stability issue is resolved by adding an excess of HSCN.  This is in contract to the present application where the ration is between 9 and 11 is thus greater than 1.  And as in Example 18, the kinetics of forming the wanted ions is very different and thus could not lead to the same composition (Remarks, pp. 5-6).
	The Examiner has considered this but does not find them convincing.  The compositions need not be identical, rather, what the limitations of the claims are need to be the same (MPEP 2113).  Thus, it is absolutely permissible to have additional 
	However, these arguments are not sufficient to overcome the rejection of record.  

Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Min et al. (J. Food Sci., 2005 – cited on IDS).
2SCN- or I(SCN-)2 ions by an enzymatic process which comprises: Lactoperoxidase, Glucose Oxidase, Glucose, KSCN, KI and H2O2 (See Table 1, Materials and Methods – Lactoperoxidase System).  The composition/system was stable for at least 5 days and had antimicrobial activity (See p. 90, 2nd col., 1st full paragraph).  The buffer of the system was Butterfield buffer (e.g. a phosphate buffer) at pH 6.8-7.0 although the noted pH optimum for the lactoperoxidase is lower at pH 5.5 (See p. 91, 1st col., 1st full paragraph).  
	While Min et al. are silent with regard to the system of Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + H2O2 producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions it is asserted this would inherently be produced given that both KSCN and KI are present in the system and the phosphate buffer system operates at a pH of amount 6.8 (ratio of KI and KSCN is 1.6).  This is consistent with the results in instant Table 1, for example, numbers 16-20 and paragraph 000238.  Similarly, it would be inherent in a system having various ions such which dissociate into various ions (K, I2, SCN), that ISCN ions would also form.  And finally, that said composition would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity, because the composition being kept in a cold, dark and enclosed environment are all things that will mitigate decline in antimicrobial activity.  
	On the other hand, it would be obvious to lower the pH of the lactoperoxidase system from 6.8 to the pH optimum of the lactoperoxidase of 5.0 to 6.5 (thus ensuring that Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + H2O2 produces I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) because one skilled in the art 
	Thus, the teachings of Min et al. anticipate or render obvious claims 1 and 2.
Applicant’s Response and Examiner’s Rebuttal:
	Applican’ts traverse the rejection and state that Min et al. do not include a hypothiocyanate ion and lactoperoxidase and thus the claims are not anticipated nor rendered obvious (See Remarks at p. 7).
	The Examiner has considered this but notes that Min et al. also do not teach hypothiocynate ions in the composition.  With regard to the lactoperoxidase, the claims are comprising and as such, extra elements are permissible and the claims are thus indeed anticipated or rendered obvious (See MPEP 2111.03).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (cited above and on IDS).
Claim 3 is drawn to the stable composition above I2SCN- or I(SCN-)2 ions and further comprising, for example, lactoferrin.
Along with the lactoperoxidase system taught above, Min et al. also teach that lactoferrin (and lactoferrin hydrolysate) were not quite as effective against P. commune as the lactoperoxidase system above.  They do, however, teach the effectiveness of the st col., 4th paragraph).
Min et al., however, do not teach combining the lactoperoxidase system (Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + H2O2 producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) with the lactoferrin or lactoferrin hydrolysate.  
Nonetheless, it would be obvious to combine the two different antimicrobial compositions into a single composition for further testing (incorporating Min et al. suggestion of increasing the concentration of said lactoferrin) to make a third composition for the exact same intended purpose.  One skilled in the art would be motivated to test the effectiveness of the combined compositions on the inhibition of P. commune to see if it had enhanced inhibition owing to the combination and there would be a reasonable expectation of success in adding two different compositions to make a third composition.  See KSR v. Teleflex, 550 U.S. 398 (2007) and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), respectively.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state it appears that the Examiner has confused lactoperoxidase with lactoferrin; thus the claim is not rendered obvious.
	The Examiner notes Applicant’s assertions but disagrees.  The Examiner has in no way misconstrued lactoperoxidase as lactoferrin and has made a rationale statement including the teachings from Min et al. as to why lactoferrin would be included in the composition (e.g. Along with the lactoperoxidase system taught above, Min et al. also teach that lactoferrin (and lactoferrin hydrolysate) were not quite as effective against P. commune as the lactoperoxidase system above.  They do, however, teach the effectiveness of the lactoferrin would be improved by simply increasing the amount of said lactoferrin (See p. 91, 1st col., 4th paragraph).  
	As such, the rejection of record is maintained.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ravensberg et al. (US 6447811 – cited on IDS).
Ravensberg et al. teach an enzymatic methods of making I2SCN- or I(SCN-)2 ions by an enzymatic process which comprises: Lactoperoxidase (35g), Glucose Oxidase (12.5mg), Glucose (1.25g), KI (65mg), KSCN (16.5mg), oil-base, water at pH 6.5 (See Table 1 and Example 1).  The composition/system was stable for at least a period of time, at least 24 hours (See Example 2).  The system demonstrated antifungal properties, killing 99% of V. lecanii within 1 minute.  The ratio of KI to KSCN is about 4.
It is further noted, that while no hydrogen peroxide is added to the system (required for lactoperoxidase catalysis), it is self-generated by having glucose and glucose oxidase present in the system (See Col. 3, lines 31-34).  Ravensberg et al. also teach the effectiveness its other antimicrobial properties of the composition, for example, against mildew on various plants (See Examples 10-17).     
	While Ravensberg et al. are silent with regard to the system of Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions it is asserted this would inherently be produced given that both KI and KSCN are present in the system at a ratio of about 4 and the pH of the system is 2, SCN), that ISCN ions would also form.  As such, Ravensberg et al. system inherently makes the claimed stable composition.  And finally, said composition would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity, because the composition being kept in a cold, dark and enclosed environment are all things that will mitigate decline in antimicrobial activity.  
	On the other hand, it would be obvious that the system of Ravensberg et al. with a KI to KSCN ratio of about 4 would produce I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) because of the efficiency of the system in killing 99% fungus in 1 minute (See Example 1).  One skilled in the art would have a reasonable expectation of success in employing the system as in Example 1 to make as stable composition of I2SCN- or I(SCN-)2 ions without hypothiocyanite ions given the details and directions taught by Ravernsberg et al. in Example 1.
	Thus, the teachings of Ravensberg et al. anticipate or render obvious claims 1 and 2.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state somehow that the response to Min et al. is relevant to the teachings of Ravernsberg et al. 

	As such, the rejection of record is maintained.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ravensberg et al. as applied to claims 1-2 and 16-17 above, and further in view of Fernaud et al. (Molecular Immunology, 2003 – cited on IDS).
The teachings of Ravensburg et al. are discussed above and incorporated herein.  
Ravensberg et al., however, do not teach combining the lactoperoxidase system (Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI (ratio of 4) producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) with lactoferrin.  
Fernaud et al. teach that lactoferrin is well known antimicrobial protein (See Abstract).  Specifically, with regard to its antibacterial properties, it is well known to be a highly effective antibacterial protein (See Section 3.1).  With regard to its antifungal properties, it is known to be highly effective antifungal which wherein its activity has proven synergistic in many instances when added to other antibacterials and antifungals (See section 3.2).
Therefore it would have been obvious to one skilled in the art at the time of filing of the instant application, to the well known antibacterial/antifungal lactoferrin to the antifungal and antibacterial system taught by Ravensberg et al. in order to make a third 
          See MPEP 2144.06(I) and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (citations omitted).  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state the teachings of Ravernsberg et al. would not render obvious the limitations of claim 3.  
	The Examiner has considered this but does not find this convincing given Applicant’s have not provided any argument or evidence that the composition as taught by Ravensberg et al. in view of Fernaud et al. do not meet the limitations of the claims.
	As such, the rejection of record is maintained.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guthrie et al. (US 2004/0052778 – cited herein).
Regarding claims 1-2 and 17, Guthrie et al. teach an enzymatic methods of making I2SCN- or I(SCN-)2 ions by an enzymatic process which comprises: Lactoperoxidase, NaSCN, KI and periodic acid and water (See Example).  The process would necessarily result in ISCN upon rearrangement of the various components in the system.  The composition/system did not lose any activity when stored for six months at room temperature (See paragraph 0059), therefore it would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity because the composition being kept in a cold, , dark and enclosed environment are all things that will mitigate decline in antimicrobial activity.  
Regarding claim 16, it is taught said composition can be formulated in creams (e.g. spreading agent) and wound dressings (See paragraphs 0031-0039).  
	While Guthrie et al. are silent with regard to the system of Lactoperoxidase + NaSCN + KI + periodic acid producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions it is asserted this would inherently be produced given that both KSCN and KI are present in the system and the system operates at a pH of amount 6.8 (ratio of KI and KSCN is 1.6).  This is consistent with the results in instant Table 1.2.  Similarly, it would be inherent in a system having various ions such which dissociate into various ions (K, I2, SCN), that ISCN ions would also form.  And finally, that said composition would inherently be stable at 4 degrees Celsius in a closed and light protected container for a 
	Thus, the teachings of Guthrie et al. anticipate or render obvious claims 1-2 and 16-17.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state the teachings of the instant composition does not include periodic acid and thus Guthrie is not relevant to the instant claimed composition (See Remarks, p. 7).
	The Examiner has considered this but notes the claims are comprising and as such, extra elements are permissible and the claims are thus indeed anticipated or rendered obvious (See MPEP 2111.03).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. as applied to claims 1-2 and 16-17 above, and further in view of Fernaud et al. (Molecular Immunology, 2003 – cited on IDS).
The teachings of Guthrie et al. are discussed above and incorporated herein.  
Guthrie et al., however, do not teach combining the lactoperoxidase system (Lactoperoxidase + NaSCN + KI (ratio of about 2) + periodic acid producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) with lactoferrin.  
Fernaud et al. teach that lactoferrin is well known antimicrobial protein (See Abstract).  Specifically, with regard to its antibacterial properties, it is well known to be a highly effective antibacterial protein (See Section 3.1).  With regard to its antifungal 
Therefore it would have been obvious to one skilled in the art at the time of filing of the instant application, to the well known antibacterial/antifungal lactoferrin to the antifungal and antibacterial system taught by Guthrie et al. in order to make a third different composition because they are both intended for the same antibacterial and antifungal methods.  One skilled in the art would especially be motivated to add lactoferrin to the stable composition/system of Gurthrie et al. given that lactoferrin as proven to provide enhanced and synergistic effects when added to other antibacterials/antifungals (See Section 3.2 of Fernaud et al.).  A reasonable expectation of success would be expected when adding lactoferrin to the composition of Guthrie et al. because as noted, they are both intended for the same intended use.
          See MPEP 2144.06(I) and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (citations omitted).  
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state the claim 3 would not have been obvious in view of Guthrie et al. (See Remarks, p. 8).
.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 November 2021